Citation Nr: 1747007	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1967 to September 1971.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board in December 2014, October 2015, and June 2016.  To the extent possible that development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, other than alcohol and stimulant use disorders, is related to his active duty military service.

2.  Alcohol and stimulant use disorders are the result of the Veteran's willful misconduct.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).

2.  Service connection for substance abuse, to include alcohol and stimulant use disorders, is barred as a matter of law.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a November 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2013.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

This case was remanded in December 2014, October 2015, and June 2016.  The December 2014 remand directed that Social Security Administration (SSA) disability records and outstanding VA medical records be obtained, and that the Veteran be afforded a new examination.  The requested records were obtained and the Veteran was provided an examination in April 2015.  The October 2015 remand directed that additional VA medical records be associated with the claims file and that a new opinion be obtained.  On remand, the requested records were associated with the claims file and a new opinion was obtained in December 2015.  In its June 2016 remand, the Board requested that outstanding VA medical records be obtained and that the Veteran be afforded a new VA examination.  The requested records were obtained and a VA examination was provided in November 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2017).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2017).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2017).  See also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2017).

Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

The October 2016 VA examination report indicated the Veteran had a diagnosis of unspecified depressive disorder.  Additionally, the Veteran's service treatment records indicate an impression of anxiety reaction with somatization, and disciplinary actions against the Veteran involving illicit substances.  Thus, the first and second Hickson elements are satisfied.

Nevertheless, the record contains no competent evidence of a nexus between the Veteran's military service and his current disorder.  To the contrary, the July 2012 VA examiner opined that the Veteran's psychiatric disorder was less likely than not related to service, explaining that the Veteran's in-service anxiety symptoms appeared related to an effort to avoid reassignment, and that the Veteran did not receive any mental health treatment during service.  The October 2016 VA examiner reached the same conclusion, explaining that the Veteran's mental health records did not support a finding that the Veteran's symptoms had their onset in service or that they were caused by service.  She added that the Veteran's primary clinical presentation in the past consisted of substance use history, and that there was no probative evidence that his depression symptoms were specifically linked to his military service.

The Board acknowledges the Veteran's assertions that his psychiatric symptoms are related to his military service.  See, e.g., December 2012 statement, May 2013 Appellate Brief, and November 2013 Hearing Transcript, pp. 4, 17.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his psychiatric disorder and his military service.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's assertions as to any relationship between his military service and his psychiatric disorder have no probative value.

The Board considered whether the Veteran may be granted compensation on a secondary basis for his stimulant use disorder and alcohol use disorder.  However, the Veteran has not asserted, nor does the evidence suggest, that any relationship exists between his claimed disorders and his service connected disabilities, which include tinnitus, acne vulgaris, tonsillitis, plantar wart, and bilateral hearing loss disability.  As such, service connection on a secondary basis is not warranted.

Alcohol and stimulant abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Furthermore, because the alcohol and stimulant use was due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, or to suggest that it was due to or aggravated by a service-connected disability, service connection for alcohol and stimulant use disorders is not warranted as a matter of law.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include stimulate use and alcohol use disorders, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


